                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   WESTERN DIVISION

Patrick Pursley,                                       )
                                                       )
                 Plaintiff,                            )
                                                       )              Case No. 18 CV 50040
        v.                                             )
                                                       )              Magistrate Judge Lisa A. Jensen
City of Rockford, et al.,                              )
                                                       )
                 Defendants.                           )

                              MEMORANDUM OPINION AND ORDER

        Pursuant to Federal Rule of Civil Procedure 45(d), Plaintiff Patrick Pursley moves to
quash the Illinois State Police (ISP) Defendants’ subpoena for all phone call recordings made
while Plaintiff was incarcerated at the Illinois Department of Corrections (IDOC) from 2013 to
2019. Plaintiff argues that the subpoena seeks information protected by the attorney-client
privilege and that it infringes on his privacy interests by seeking to review private phone calls
that have no relevance to this case. The ISP Defendants disagree. They contest Plaintiff’s
standing to attack the relevance of the information requested, argue that, in any event, the phone
call recordings are relevant and outweigh Plaintiff’s minimal privacy interests, and finally argue
that the recorded phone calls are not protected by the attorney-client privilege.

                                             I. BACKGROUND

        Plaintiff’s underlying complaint alleges that he spent twenty-three years in prison for a
murder he did not commit. Specifically, Plaintiff alleges that various Rockford police officers
obtained a false statement implicating Plaintiff in a murder and that ISP crime lab forensic
scientists fabricated evidence that linked Plaintiff’s handgun to the murder. In April 1994,
Plaintiff was found guilty of first-degree murder by a jury and sentenced to natural life without
parole. Plaintiff was incarcerated for the next twenty-three years. After an independent ballistics
test concluded that neither the bullets nor the casings recovered at the crime scene matched
Plaintiff’s handgun, Plaintiff’s motion for a new trial was granted. Plaintiff was released from
prison on April 13, 2017. At his second trial for murder, Plaintiff was acquitted of all charges.
Thereafter, Plaintiff brought this civil action alleging various constitutional rights violations and
state law claims. Dkt. 100.

        On January 16, 2020, the ISP Defendants issued a subpoena to IDOC seeking “[a]ll
recorded telephone calls made or received by Patrick Pursley (#N60565) from 2013 – 2019.”1
Dkt. 166, Ex. B. According to Plaintiff, IDOC has already produced over 3,000 calls, a call log
listing phone numbers associated with each call, and a list of names associated with each phone

1
 While the subpoena requests all recorded phone calls from 2013 to 2019, Plaintiff was released from prison on
April 13, 2017. Thus, the recorded phone calls in question are from 2013 to 2017.
number. Dkt. 166 at 2. On February 7, 2020, Plaintiff moved to quash the ISP Defendants’
subpoena. Dkt. 166. Counsel for the ISP Defendants have represented that they will not review
any calls until this motion is resolved.

                                              II. DISCUSSION

A. Standing

        A party has standing to move to quash a subpoena issued to a third party where the
movant has a claim of privilege in the information sought2 or the subpoena impinges on the
movant’s privacy interests. See Simon v. Nw. Univ., No. 1:15-CV-1433, 2017 WL 66818, at *2
(N.D. Ill. Jan. 6, 2017) (collecting cases). Courts have conferred standing even where the
movant’s privacy interest is “minimal at best.” Sunlust Pictures, LLC v. Does 1-75, No. 12 C
1546, 2012 WL 3717768, at *2 (N.D. Ill. Aug. 27, 2012).

        The Court finds that Plaintiff has the minimal privacy interest necessary for standing. The
ISP Defendants are seeking all recorded phone calls made or received by Plaintiff while he was
incarcerated. See Dkt. 166, Ex. B. While inmates would reasonably expect that their phone calls
could be accessed by prison officials, they would not reasonably expect that the details of their
recorded phone calls would be handed over to civil litigants. See, e.g., Simon, 2017 WL 66818,
at *2; Coleman v. City of Peoria, No. 15-CV-1100, 2016 WL 3974005, at *3 (C.D. Ill. July 22,
2016). Thus, Plaintiff has demonstrated the minimal privacy interests necessary for standing.

         The ISP Defendants concede that Plaintiff has minimal privacy interests in these phone
calls. See Dkt. 175 at 5. They argue, however, that Plaintiff does not have standing to contest the
subpoena on the grounds of relevance or burden. However, here, unlike the cases cited by the
ISP Defendants, Plaintiff is objecting to the third-party subpoena based upon his privacy
interests. In an effort to show that Plaintiff’s privacy interests are paramount, he argues that the
material sought is not relevant and thus cannot outweigh this interest. As set forth below, in
determining whether to quash a third-party subpoena based upon a party’s privacy interests,
courts weigh the relevance of the information against the strength of the privacy interest. See,
e.g., Simon, 2017 WL 66818, at *2; Coleman, 2016 WL 3974005, at *3. Moreover, the Court
must always consider the relevance of the subpoenaed material when determining if a subpoena
should be quashed. See Third Degree Films, Inc. v. Does 1-2010, No. 4:11 MC 2, 2011 WL
4759283, at *1 (N.D. Ind. Oct. 6, 2011) (“However, implicit in the rule is the requirement that a
subpoena seek relevant information.”); Stock v. Integrated Health Plan, Inc., 241 F.R.D. 618,
621 (S.D. Ill. 2007) (“Although the Seventh Circuit Court of Appeals has not explicitly ruled that
district courts may quash or modify a subpoena for seeking information irrelevant to the merits
of a case, it has long recognized that the courts have ‘wide discretion’ in limiting the scope of
discovery to topics of ultimate relevance.”) (collecting cases). Thus, this Court finds that Plaintiff
has standing to move to quash the subpoena based on his privacy interests and that he may raise
relevance as a basis supporting his privacy argument.3

2
 The ISP Defendants do not contend that Plaintiff lacks standing to raise the attorney-client privilege.
3
  The ISP Defendants also cite Glacier Films (USA), Inc. v. Does 1-29, No. 15-CV-4016, 2015 WL 8989217, at *2
(N.D. Ill. Dec. 15, 2015) arguing that Plaintiff cannot claim undue burden of production on behalf of IDOC.
However, Plaintiff does not make such an argument on behalf of IDOC. Instead, he argues, on his own behalf, that


                                                        2
B. Privacy Interests

        In order to determine whether the IDOC subpoena should be quashed pursuant to Federal
Rule of Civil Procedure 45(d) based on Plaintiff’s privacy interests, the Court must balance the
burden of compliance on Plaintiff’s privacy interests against the benefit of production of the
material sought. See Simon, 2017 WL 66818, at *3. And, as set forth above, implicit in any
subpoena issued pursuant to Rule 45 is the requirement that a subpoena seek relevant
information. Plaintiff argues that because the subpoena seeks information that is not relevant, his
privacy interests outweigh any benefit associated with production of the recorded calls. Both
Plaintiff and the ISP Defendants rely on two analogous cases that involve a motion to quash a
subpoena seeking recorded prison telephone conversations.

         In Coleman, the plaintiff sued Peoria police officers and detectives for violations of his
constitutional rights after he was wrongfully incarcerated. Coleman, 2016 WL 3974005, at *2.
The defendants issued subpoenas to IDOC correctional facilities seeking recordings of
Coleman’s and his cellmate’s telephone calls with individuals who were arrested at the scene of
the underlying crime or were potential witnesses in previous trial proceedings. Id. Coleman and
his cellmate moved to quash the subpoena based on their privacy rights. Id. at *3. The Central
District of Illinois held that while Coleman and his cellmate had the minimal privacy interests
required for standing, they “failed to demonstrate that the burden on them from the disclosure of
personal, otherwise private information is sufficient to warrant quashing the subpoenas for the
calls that they made.” Id. at *4. The court reasoned that Coleman called these possible witnesses
while he was in prison and that the defendants were entitled to discover the contents of those
calls. Id. Coleman’s and his cellmate’s privacy interests were less than a private citizen making
calls at home because they knew that their calls were recorded. Id. In light of the relevance of
those calls, their lessened privacy interests were insufficient to quash the subpoena. Id.

         In Simon, the Northern District of Illinois distinguished Coleman in ruling that a
subpoena seeking all of an inmate’s calls over a fifteen-year period was too broad. Simon, 2017
WL 66818, at *4. There, the plaintiff had sued Northwestern University and Ciolino, an adjunct
professor of its investigative journalism class, for malicious prosecution among other causes of
action based on Simon’s incarceration for a double murder he alleged that he did not commit. Id.
at *1. Ciolino issued a subpoena to IDOC requesting all non-privileged recorded phone calls
between Simon and non-incarcerated individuals while he was in prison. Id. at *2. Simon moved
to quash the subpoena because the release of these phone calls would violate his right to privacy
and some of these phone calls were subject to the attorney-client privilege. The court held that
Ciolino “failed to provide sufficient facts for the court to ascertain how all calls placed over the
fifteen-year period of Simon’s incarceration would either be relevant to this litigation or
necessary to defend the claims against him.” Id. at *4. Ciolino did not provide any particular
facts such as specific names, dates, times, or any evidence supporting that the calls were relevant
to the litigation. Id. The court contrasted this “broad fishing expedition” with the “more focused
and narrowed request” in Coleman. Id. While the Coleman subpoena listed specific people who
were key witnesses and had recorded phone calls with the plaintiff, Ciolino did not provide any

the subpoena must be quashed because it seeks information protected by the attorney-client privilege and infringes
on his privacy interests by seeking irrelevant information.


                                                         3
specific names or dates and left the court to wonder if Simon’s calls contained relevant
information. Id. “By throwing darts in the dark, Defendant has failed to tip the balance in his
favor.” Id. Thus, the court held that the subpoena was too broad to be enforced. Id.

       Here, the ISP Defendants’ subpoena seeking “[a]ll recorded telephone calls made or
received by Patrick Pursley (#N60565) from 2013 – 2019.”4 is more like the “broad fishing
expedition” in Simon than the “more focused and narrowed request” in Coleman. Id. And as in
Simon, Plaintiff here argues that because the subpoena seeks irrelevant information, it cannot
outweigh his privacy interests in those calls.

         The ISP Defendants argue that because Plaintiff’s allegations in his second amended
complaint place his personal and familial relationships at issue, their subpoena request is
relevant. They cite to Plaintiff’s allegations that his wrongful conviction deprived him of
innumerable life experiences and opportunities, including the chance to watch his young children
grow up as well as his allegation that he suffered tremendous damage due to his separation from
his family for twenty-three years. This argument fails initially because the subpoena is not
narrowed to only those calls with family members. Rather, it seeks all recorded phone calls made
or received by Plaintiff while he was incarcerated. Even if it were limited to calls with family
members, however, the ISP Defendants do not explain how telephone conversations with family
members could rebut the allegation that Plaintiff was deprived of watching his young children
grow up or that he was separated from his family during his incarceration. These allegations are
facts that no conversation could rebut. The ISP Defendants have failed to provide sufficient facts
for this Court to determine that their subpoena seeks information relevant to this litigation.5

        The ISP Defendants also allege, in support of their wide-ranging subpoena, that “Plaintiff
likely discussed his criminal case and post-conviction proceedings while incarcerated.” Dkt. 175
at 6. This is the exact form of “dart throwing” that the court declined to endorse in Simon. Simon,
2017 WL 66818, at *4. Moreover, an assertion that “the material sought may contain relevant
information” is insufficient to allow an unlimited subpoena. Wilson v. O’Brien, No. 07 C 3994,
2009 WL 763785, at *8 (N.D. Ill. Mar. 20, 2009) (quoting Patterson v Burge, No. 03 C 4433,
2005 WL 43240, at *2 (N.D. Ill. Jan. 6, 2005)).

        Finally, the ISP Defendants argue that they cannot provide evidence that the telephone
calls contain relevant information because requiring them to do so is “the epitome of turning the
discovery process inside out.” Dkt. 175 at 7. However, as set forth above, Plaintiff has
specifically asserted that Plaintiff’s over 3,000 telephone calls are irrelevant to his factual
allegations that his incarceration kept him from watching his children grow up and kept him
separated from his family members. In light of that assertion, it is incumbent on the ISP
Defendants to put forth some argument supporting the relevance of those conversations. While
this Court is not requiring the ISP Defendants to identify specific recordings or dates, it does

4
  The time period requested here is less than the fifteen years’ worth of recorded phone calls in Simon. Simon, 2017
WL 66818, at *4. However, this merely reflects the time that Plaintiff was incarcerated. This difference does not
make Simon distinguishable from this case.
5
  To the extent that the ISP Defendants wish to argue that those damages were lessened by the number of times he
was able to talk to his family by phone, that can be established by obtaining the call logs which identify the number
of calls he had with his family members. This Court is allowing those call logs to be produced pursuant to the
present subpoena.


                                                          4
require some explanation as to how conversations with family members could rebut the
seemingly irrebuttable factual assertion that twenty-three years of incarceration kept Plaintiff
physically separated from his family. This Court is not persuaded that the ISP Defendants have
done so.

C. Attorney-client privilege

        Plaintiff also moved to quash the subpoena because it would reveal information protected
by the attorney-client privilege. The Court must quash or modify a subpoena if it requires the
disclosure of privileged information. FED. R. CIV. P. 45(d)(3). The parties dispute whether the
attorney-client privilege protects recorded prison phone conversations between Plaintiff and his
attorneys.

        The Seventh Circuit has long-embraced the following general principles of the attorney-
client privilege:

       (1) Where legal advice of any kind is sought (2) from a professional legal adviser
       in his capacity as such, (3) the communications relating to that purpose, (4) made
       in confidence (5) by the client, (6) are at his instance permanently protected (7)
       from disclosure by himself or by the legal adviser, (8) except the protection be
       waived.

United States v. White, 970 F.2d 328, 334 (7th Cir. 1992). However, “the attorney-client
privilege will not shield from disclosure statements made by a client to his or her attorney in the
presence of a third party who is not an agent of either the client or attorney.” United States v.
Evans, 113 F.3d 1457, 1462 (7th Cir. 1997).

        The Seventh Circuit has not addressed the issue of whether the attorney-client privilege
protects recorded prison telephone calls. However, it has held that the marital communications
privilege does not apply to recorded prison telephone calls between spouses. United States v.
Madoch, 149 F.3d 596, 602 (7th Cir. 1998). The court reasoned that the spousal communications
were not made in confidence because of “the well-known need for correctional institutions to
monitor inmate conversations[.]” Id. At least two district courts in this circuit have extended
Madoch’s reasoning to the attorney-client privilege context and ruled that attorney-client
communications over recorded prison telephone lines are not privileged. Simon, 2017 WL
66818, at *5; United States v. Thompson, No. 07-30010, 2007 WL 2700016, at *2 (C.D. Ill. Aug.
9, 2007). In both cases, the court ruled that because the inmate knew that his conversations with
his attorney were being recorded, no expectation of privacy existed and thus the attorney-client
privilege was waived. Similarly, the Second and Eighth Circuits have held that prison telephone
calls are not covered by the attorney-client privilege because there is no reasonable expectation
of confidentiality. United States v. Mejia, 655 F.3d 126, 133 (2d Cir. 2011) (“[W]here an inmate
is aware that his or her calls are being recorded, those calls are not protected by a privilege.”);
United States v. Hatcher, 323 F.3d 666, 674 (8th Cir. 2003) (“The presence of the prison
recording device destroyed the attorney-client privilege. Because the inmates and their lawyers
were aware that their conversations were being recorded, they could not reasonably expect that
their conversations would remain private.”).



                                                 5
        Applying the reasoning of the above cases, it is clear that Plaintiff could not reasonably
expect that his conversations with his attorneys on recorded prison telephone lines would be
confidential. The Offender Orientation Manual explicitly states that calls made from Stateville
Correctional Center are subject to monitoring and recording. Dkt. 175, Ex. A at 12, Ex. B at 12.
When accepting a call, inmates are reminded each time that calls are “subject to being monitored
and recorded.” Id. The manual also provides the option of scheduling an unmonitored
communication line between the inmate and the attorney. Dkt. 175, Ex. A at 13–14, Ex. B at 13–
14. IDOC’s website unequivocally states that an offender call is subject to monitoring or
recording unless it is a private unmonitored attorney call. See Dkt. 175 at 3. It cannot be that
Plaintiff intended his attorney phone calls to be confidential if he knew his phone calls were
recorded and still communicated with his attorneys via phone. In fact, Plaintiff concedes that he
knew that some of his phone calls with his attorneys were recorded. See Dkt. 166 at 5. Thus,
Plaintiff waived his attorney-client privilege by knowingly communicating with his attorneys on
a recorded line.

        Plaintiff argues that he did not waive the privilege because he only communicated with
his attorneys over a recorded line because he believed unrecorded calls must be initiated by his
attorneys. He cites Simon where the court suggested, in dicta, that an “impediment to his access
to unrecorded calls” might preserve his attorney-client privilege.6 See Simon, 2017 WL 66818, at
*5. No such “impediment” exists here. The Offender Orientation Manual outlines the process for
scheduling an unrecorded private attorney call. Dkt. 175, Ex. A at 13–14, Ex. B at 13–14.
Plaintiff could have telephoned his attorneys on the recorded line and simply asked his attorneys
to arrange for an unrecorded telephone call to discuss confidential matters. Plaintiff admits that
he knew that his attorneys could arrange such a confidential call but declined to follow this
process because he wanted to initiate the phone call. By proceeding to have discussions on a
telephone line he knew was being recorded, Plaintiff has waived the attorney-client privilege.




6
  Plaintiff also cites a minute entry order from Prince v. Kato, asserting that the court quashed a subpoena as to a
prisoner’s phone calls with his attorney and psychotherapist. See Prince v. Kato, No. 18-CV-02952 (N.D. Ill. Oct.
10, 2019), ECF 156. Plaintiff misreads this order. The court did not rule on the issue of privilege and did not quash
the subpoena as to the prisoner’s phone calls with his attorney and psychotherapist. Rather, the court urged the
parties to meet and confer regarding issues such as “whether IDOC mistakenly recorded these phone calls, whether
the IDOC takes action to not record attorney or psychotherapists calls, or whether the calls were intentionally
recorded” because these issues may determine whether the privilege was waived. Here, unlike in Prince, those
issues have already been addressed for this Court.


                                                          6
                                     III. CONCLUSION

        The Court grants Plaintiff’s motion to quash the IDOC subpoena [166] in part. The ISP
Defendants must return all recorded phone calls back to IDOC and destroy any copies already
made. The ISP Defendants may retain the call log and the list of names associated with each
phone number on the log. The ISP Defendants may file a motion for leave from this Court to
serve a more particularized subpoena consistent with this opinion.



Dated: March 24, 2020                       By:    ___________________________
                                                   Lisa A. Jensen
                                                   U.S. Magistrate Judge




                                               7
